United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2121
                                   ___________

Glynetta Dayberry, Personal            *
Representative of the Estate of Justin *
Todd Dayberry, Deceased,               *
                                       *
             Plaintiff/Appellant,      *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
Chris Ralston, Individually and as an  *
Officer of the Beebe, White County     *       [UNPUBLISHED]
Police Department; Dennis Briggs,      *
Individually and as Chief of Police of *
the City of Beebe, White County,       *
Arkansas; Donald Ward, Individually *
as the Mayor of the City of Beebe,     *
White County, Arkansas; Lou Lavelle, *
City Council member; Linda Anthony, *
City Council member; Janet Rogers,     *
City Council member; Harold Welch, *
City Council member (originally sued *
as “Harlod Welch”); Ricky Jackson,     *
City Council member; Bobby Robinson, *
City Council member; City of Beebe, *
White County, Arkansas; John Does, I *
through X,                             *
                                       *
             Defendants,               *
                                       *
Troxell Estate,                        *
                                       *
             Intervenor-Appellee.      *
                                   ___________

                          Submitted: December 26, 2003

                                Filed: January 8, 2004
                                    ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Glynetta Dayberry, personal representative of Justin Todd Dayberry, deceased,
appeals the district court’s1 award of $3,150 in attorney’s fees to the estate of
deceased attorney Buddy Troxell, based on quantum meruit. After careful review, we
conclude that the district court made no factual or legal mistakes, or any clear error
of judgment in applying the relevant factors, and the award fell within the court’s
range of discretion. See Pinkham v. Camex, Inc., 84 F.3d 292, 294 (8th Cir. 1996)
(per curiam) (standard of review); Pamida, Inc. v. E.S. Originals, Inc., 281 F.3d 726,
729 (8th Cir. 2002) (defining abuse-of-discretion standard).

      Accordingly, we affirm.
                     ______________________________




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
                                         -2-